The opinion of the court was delivered by
START, J.
The testimony of John Evans was properly received. It tended to show that the respondent was one of the owners or keepers of the place in which it was claimed a nuisance was kept. The witness had negotiations with the respondent with reference to taking charge of the place. The respondent told him that his brother Edward was interested in the saloon, and that he wanted that he should see him. Witness did so, and concluded a contract with the brother and took charge of the saloon. The respondent told witness he had two or three cases of whiskey of a certain brand, put up in square bottles, which he was going to put into the place to be sold; and the week following, and after witness commenced work under his contract, whiskey of the description and brand named was brought to the place by the respondent’s father and sold by witness.
This testimony, taken together, tended to show that the respondent was one of the owners or keepers of the place in question. The fact that the respondent’s father brought whiskey to the place, standing alone, was not admissible, but, taken in connection with the testimony tending to show that the respondent told the witness that he was going to *607send whiskey of the description and brand brought by the father, it was admissible. It had a tendency to show that the respondent did furnish whiskey for sale at the place in question. It is fairly inferable, from the fact that whiskey of the description and brand that the respondent said he was going to send to the place for sale came to the place, that the respondent sent it.
It is claimed that the court erred in allowing the witness Forbes to testify that the.respondent made application for the issue of a government license to E. E. McGill & Co., covering territory embracing the State of Vermont, and that the facts testified to by him could only be proved by the license itself or a record of the same. It does not appear that the respondent ever made application for the issue of a license to himself, or that one was ever issued to him or to E. E. McGill & Co. We think, as bearing upon the issue of fact, it was allowable for the prosecution to show what the respondent had to do with procuring an application to be made for the issue of a license to E. E. McGill & Co., and what was said by the respondent at the time the application was made. It was claimed on the part of the prosecution,, and the testimony tended to show, that the respondent was a part owner and, keeper of the saloon in question, and that he was in company with his brother, doing business under the firm name of E. E. McGill & Co. The respondent claimed and testified that his brother was the owner and keeper of the saloon. The fact that the respondent made application for the issue of a license to E. E. McGill & Co. for the sale of intoxicating liquor rendered the claim of the prosecution more probable and that of the respondent less probable. It not appearing that a license was issued, the testimony was properly received.
Judgment that there is no error, and that the respondent take nothing by his exceptions.